Citation Nr: 0425972	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-20 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
traumatic neuropathy, left hand, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
gunshot wounds, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1978.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a June 2000 rating decision 
of the Department of Veterans Affairs (VA), Little Rock, 
Arkansas, regional office (RO). 

In June 2003, the Board remanded the case for additional 
development.  Subsequently, a February 2004 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  To the extent that the veteran has cooperated with its 
development efforts, the RO has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The veteran's residuals of traumatic neuropathy, left 
hand, are manifested by mild atrophy of the intrinsic hand 
muscles, mild weakness of the interosseous muscles, and 
decreased pinprick sensation along the ulnar aspect of the 
left hand in the distribution of the ulnar nerve; the 
competent evidence does not demonstrate a severe level of 
incomplete paralysis or griffin claw deformity, loss of 
extension of the ring and little fingers, inability to spread 
the fingers or adduct the thumb, and weakened wrist flexion.

3.  The veteran's service connected left lower extremity 
disability is essentially asymptomatic, with only small 
depigmented areas noted; the VA evaluation showed no pain to 
palpation, no loss of subcutaneous tissue, and no bony 
defect; the examiner did not describe any loss of function 
associated with the service connected residuals, and the 
veteran reported no current pain or swelling.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of traumatic neuropathy, left hand, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.71a, Diagnostic Code 8516 (2003).

2.  The criteria for a compensable evaluation for residuals 
of gunshot wounds, left lower extremity, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §  
3.321(b)(1), Part 4, Diagnostic Codes 7803-7805 (2002 & 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in November 2002 and June 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The August 2000 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims.  The February 2004 supplemental statement of the case 
(SSOC) specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  This document also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the denials.  

The claims folder contains VA treatment records, and the 
veteran was afforded examinations in April 2000.  Pursuant to 
the Board's June 2003 remand, the veteran was scheduled for 
VA examinations in July 2003 to ascertain the current nature 
and extent of his service connected disabilities.  The 
veteran failed to report for the examinations, and he did not 
respond to a letter from the RO dated in September 2003 that 
requested that he inform the RO if he would report to a 
rescheduled examination.  The Board notes that the duty to 
assist is not always a one-way street and if he wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2003).  

Left Hand

During service in January 1976 the veteran, who is right-
handed, suffered a small-caliber bullet wound to his left 
hand.  This was determined to have been sustained in the line 
of duty.  Service connection for traumatic neuropathy, left 
hand, was granted in January 1980, and a 20 percent rating 
was assigned from October 1978.  That evaluation has been 
continued in subsequent rating actions, and the veteran 
contends that he is entitled to a higher evaluation.

The veteran's service-connected left hand disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 8516.  That evaluation contemplates moderate incomplete 
paralysis of the ulnar nerve.  The next higher rating under 
that code section, 30 percent, contemplates severe incomplete 
paralysis of the ulnar nerve.  A 50 percent evaluation 
requires complete paralysis of the ulnar nerve, with the 
griffin claw deformity, loss of extension of the ring and 
little fingers, inability to spread the fingers or adduct the 
thumb, and weakened wrist flexion.  38 C.F.R. Part 4, 
Diagnostic Code 8516 (2003).

A VA examination was conducted in April 2000.  The veteran 
reported that the bullet had entered the web space between 
the first and second digits of the dorsum of the left hand 
and exited the palm of the left hand.  He reported numbness 
over the ulnar aspect of the left hand and at the fourth and 
fifth digits of the left hand.  The veteran also reported 
weakness of the left hand, and stated that he dropped things.  
On examination, there was some well-healed scarring over the 
web of the dorsum of the left hand between the first two 
digits.  There was positive Tinel's sign with percussion over 
the left ulnar nerve at the elbow, but not over the right.  
There was very mild atrophy of the intrinsic hand muscles on 
the left side, with sparing of the thenar muscles.  There was 
mild weakness of the interosseous muscles of the left hand, 
with strength being 80-90 percent of normal.  Otherwise, 
strength and muscle tone of all other upper extremity groups 
were within normal limits.  There was decreased pinprick 
sensation along the ulnar aspect of the left hand in the 
distribution of the ulnar nerve.  Otherwise, pain and touch 
sensation were intact in the upper extremities.  Biceps and 
triceps tendon jerks were 1+ and symmetrical.  The impression 
was left ulnar neuropathy, with residual left hand weakness 
and sensory deficit, as described above.  

VA outpatient treatment records in the claims folder do not 
reflect any complaints or treatment related to the service 
connected left hand disability.  As noted above, the veteran 
did not report for scheduled VA examination in July 2003 that 
would have provided additional evidence upon which to 
evaluate his left hand disability.

The Board is of the opinion that the veteran's residuals of 
traumatic neuropathy, left hand do not represent more than 
the moderate level of incomplete ulnar nerve paralysis 
consistent with a 20 percent evaluation under Code 8516.  The 
evidence demonstrates only very mild atrophy of the intrinsic 
hand muscles, mild weakness of the interosseous muscles, and 
decreased pinprick sensation along the ulnar aspect of the 
left hand in the distribution of the ulnar nerve.  The 
available medical evidence simply does not demonstrate a 
severe level of incomplete paralysis which would entitle the 
veteran to a 30 percent evaluation, much less the griffin 
claw deformity, loss of extension of the ring and little 
fingers, inability to spread the fingers or adduct the thumb, 
and weakened wrist flexion necessary for a 50 percent 
evaluation.  38 C.F.R. Part 4, § 4.7, Code 8516 (2003).  

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for residuals of 
traumatic neuropathy, left (minor) hand.  The facts in this 
case do not raise a reasonable doubt which could be resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (2003).

Left Lower Extremity

The veteran's service separation examination report indicated 
that he had shrapnel in the left leg and foot that had been 
treated in the field.  His DD-214 indicated that he was 
awarded a Purple Heart.  Service connection for residuals, 
gunshot wound, left leg, and foot, was granted in January 
1980, and a noncompensable evaluation was assigned from 
October 1978.  That evaluation has been continued in 
subsequent rating actions, and the veteran contends that he 
is entitled to a compensable evaluation.

The veteran's service connected residuals of gunshot wounds, 
left lower extremity, have been evaluated under Diagnostic 
Code 7805 which pertains to scars.  Initially, the Board 
notes that the schedular criteria by which scars are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) codified at 38 C.F.R. § 4.118 (2003).  Therefore, 
adjudication of a claim of entitlement to a compensable 
disability rating for the service-connected residuals of 
gunshot wounds, left lower extremity, must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

In the present case, the RO has evaluated the veteran's 
service-connected residuals of gunshot wounds, left lower 
extremity, under the diagnostic code which rates impairment 
resulting from limitation of function of the part affected.  
This particular diagnostic code, however, has not changed.  
See, 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior 
to, and since, August 30, 2002).  

Further, according to the relevant diagnostic code which 
rates impairment resulting from limitation of ankle motion, 
evidence of moderate limitation of motion warrants the grant 
of a 10 percent disability rating; evidence of marked 
limitation of motion warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  

Moreover, the Board notes that other diagnostic codes 
concerning impairment associated with service-connected scars 
may also be considered in the present case.  First, according 
to old criteria of Diagnostic Code 7803, evidence that a 
superficial service-connected scar is poorly nourished with 
repeated ulceration warrants the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Pursuant to the new rating criteria, Diagnostic Code 
7803 now stipulates that a 10 percent disability evaluation 
will be warranted with evidence of a superficial service-
connected scar that is unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2003).  A superficial scar is one not 
associated with the underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2003).  

Second, according to the old criteria of Diagnostic Code 
7804, evidence that a superficial service-connected scar is 
tender and painful on objective demonstration warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  This 10 percent 
evaluation will be assigned when the requirements are met, 
even though the location may be on the tip of the finger or 
toe and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2002).  Pursuant to the new rating 
criteria, Diagnostic Code 7804 now stipulates that a 10 
percent disability evaluation will be warranted with evidence 
that a superficial service-connected scar is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2003).  

A VA examination was conducted in April 2000.  The veteran 
reported that he received a shrapnel injury to his left foot 
and leg in Vietnam in 1968.  He reported that very tiny 
pieces of shrapnel were removed at a field hospital.  The 
veteran was not complaining of pain or swelling of the leg or 
foot at this time.  On examination, there was a depigmented 
one centimeter by one centimeter area at the mid point of the 
lateral left foot.  There was no loss of subcutaneous tissue, 
no bony defect, and no tenderness to this area.  Along the 
lateral aspect of the left leg below the knee, there were two 
one millimeter depigmented areas.  There was no loss of 
subcutaneous tissue, and the examiner did not feel, 
clinically, that there was any foreign body.  X-rays of the 
left tibia and fibula were normal, with soft tissues noted as 
unremarkable.  The impression was residuals of shrapnel 
injury to the left leg and foot.

VA outpatient treatment records in the claims folder do not 
reflect any complaints or treatment related to the service 
connected left lower extremity disability.  As noted above, 
the veteran did not report for scheduled VA examination in 
July 2003 that would have provided additional evidence upon 
which to evaluate his left lower extremity disability.

Based on the VA examination conducted in April 2000, the 
Board concludes that the veteran's left lower extremity 
disability is essentially asymptomatic, with only small 
depigmented areas noted.  In particular, the VA evaluation 
showed no pain to palpation, no loss of subcutaneous tissue, 
and no bony defect.  The examiner did not describe any loss 
of function associated with the service connected residuals, 
and the veteran reported no current pain or swelling.

Thus, a compensable evaluation for this disability is not 
warranted under the appropriate diagnostic code which rates 
impairment resulting from instability, poor nourishment, and 
repeated ulceration of the scar [see, 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002) & (2003)]; impairment resulting 
from an objectively painful scar [see, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) & (2003)]; or impairment 
resulting from limitation of function of the affected part 
[see, 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) & 
(2003)].  The veteran's claim for a compensable rating for 
the service-connected residuals of gunshot wounds, left lower 
extremity, must, therefore, be denied.  The facts in this 
case do not raise a reasonable doubt which could be resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (2003).

Extra-Schedular Consideration

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
residuals of traumatic neuropathy, left hand, and residuals 
of gunshot wounds, left lower extremity.  Specifically, it is 
not shown by the evidence of record that the veteran required 
any recent hospitalization for these service-connected 
disabilities.  In fact, the record does not demonstrate that 
the veteran has received any treatment in recent years for 
either of the service connected disabilities.  Also, the 
overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to these service-connected 
disorders.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased ratings claims for 
his service-connected residuals of traumatic neuropathy, left 
hand, and residuals of gunshot wounds, left lower extremity, 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  These 
disabilities are appropriately rated under the schedular 
criteria.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



